     Case 19-24224-JKS            Doc 68      Filed 11/25/20 Entered 11/25/20 07:46:38                       Desc Final
                                               Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 19−24224−JKS
                                          Chapter: 7
                                          Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Carey Skorski
   141 Columbia Ave
   Jersey City, NJ 07307
Social Security No.:
   xxx−xx−2639
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Jay L. Lubetkin is discharged as trustee of the estate of the above named debtor(s) and the
bond is canceled; and the case of the above named debtor(s) is closed.


Dated: November 25, 2020                           John K. Sherwood
                                                   Judge, United States Bankruptcy Court
